DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated November 19, 2021 directed to the Non-Final Office Action dated September 7, 2021.  Claims 1-12 are pending in the application and subject to examination as part of this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “display unit” (claims 1, 6, 11, and 12), “storage unit” (claims 1, 11, and 12), and “operating unit” (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al., US 2014/0089862 A1 (hereinafter Jones).

Regarding Claim 1 (Currently Amended):  Jones discloses a terminal apparatus, comprising: 
a display unit configured to display a game content positioned in a virtual space (Jones, a gaming device 202, which can be or implement a system 100 of FIG. 1, coupled to a display device 204 (e.g., a television) [0025] and [Fig. 2]); 
a storage unit configured to store information related to a predetermined position in the virtual space (Jones, the computer-readable media 1006 is illustrated as including memory/storage 1012; the memory/storage 1012 represents memory/storage capacity associated with one or more computer-readable media [0074]; the computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data [0079]); and 
a processor (Jones, the processing system 1004 is representative of functionality to perform one or more operations using hardware; accordingly, the processing system 1004 is illustrated as including hardware elements 1010 that may be configured as processors, 
retrieve instructions for moving the game content including a moving direction given by a player (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]); 
after retrieving the instructions for moving the game content, determine a current position of the game content relative to a geometry provided in the virtual space, and calculate a route from the current position of the game content in the virtual space to the predetermined position (Jones, the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria; thus, if the user strays from the previously provided route, an updated route is displayed to the user allowing him or her to readily see the path to his or her destination (or follow the route otherwise determined based on his or her criteria) from his or her new current location (after straying from the previously provided route) while remaining immersed in the virtual world (and without having to switch to a map mode) [0057]); 

upon determination that the route satisfies the predetermined condition, generate display data for performing display of the game content whereby the game content is moved to the predetermined position, and, after generating said display data, control display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display data (Jones, the virtual world illustrated in FIG. 3 is part of a racing game, illustrating trees 302, roads 304 and 306, and so forth; the user has a first person point of view, making it appear to the user that he or she is driving a vehicle on road 304; as illustrated, the user has the choice to continue driving straight ahead along road 304, or turn right and drive along road 306. FIG. 3 illustrates a gameplay mode with a first-person point of view; alternatively, one or more objects representing the user can be displayed in the gameplay mode (e.g., one or more vehicles on road 304) [0034]; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056]). 

Regarding Claim 4 (Previously Presented):  Jones further discloses wherein the processor is configured to control the display of the game content such that the game content moves in the moving direction when it is determined that the route does not satisfy the predetermined condition (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may 

Regarding Claim 5 (Previously Presented):  Jones further discloses wherein the processor is configured to display at least a part of the route in the virtual space when it is determined that the route satisfies the predetermined condition (Jones, FIG. 6 illustrates an example of a gameplay mode with a route indication in accordance with one or more embodiments; the virtual world illustrated in FIG. 6 is the same as illustrated in FIG. 3, but includes an indication 602 of the route; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056] and [Fig. 6]).

Regarding Claim 6 (Previously Presented):  Jones further discloses wherein the processor is configured to display information for urging the player to input the instructions for moving the game content on the display unit when the game content moving along the route stops before reaching the predetermined position (Jones, FIG. 6 illustrates an example of a 

Regarding Claim 8 (Previously Presented):  Jones further discloses wherein the processor is configured to calculate a plurality of routes from the position of the game content and a parameter related to each of the plurality of routes (Jones, the virtual world illustrated in FIG. 8 is the same as illustrated in FIG. 3, but includes an indication 802 of a primary route and an indication 804 of a secondary route [0063]).

Regarding Claim 9 (Previously Presented):  Jones further discloses wherein the processor is configured to control the display of the game content such that the game content moves along a route having a smallest parameter of the parameters related to each of the  plurality of routes which is determined to satisfy the predetermined condition when a plurality of routes are determined to satisfy the predetermined condition (Jones, navigation module 108 identifies one route as a primary route (e.g., the route that is the shortest distance from the current location to the destination, the route that is the shortest travel time from the current location to the destination, and so forth); other routes are secondary routes, and in one or more embodiments are displayed differently than the primary route; the primary route can be displayed more predominantly in order to draw attention to the primary route rather than the secondary routes; for example, the primary route may be an arrow or path larger in size and/or bolder in color, and each secondary route may be an arrow or path smaller in size and/or fainter 

Regarding Claim 10 (Previously Presented):  Jones further discloses wherein the processor is configured to calculate a route to the predetermined position in which a relation with the position of the game content is a predetermined relation (Jones, navigation module 108 and/or an additional gameplay module 110 can use various conventional search techniques and/or pre-determined information regarding the virtual world to readily determine the route given the current location, destination and/or other criteria, and known layout of the virtual world; the manner in which the route is determined can vary based on the particular virtual world, taking into account various aspects of the virtual world (e.g., valid directions for navigation, roads or other terrain over which travel is permitted or not permitted, etc. [0054]).

Regarding Claim 11 (Currently Amended): Jones discloses a control method of a terminal apparatus including a storage unit and a display unit configured to display a game content positioned in a virtual space, comprising: 
storing information related to a predetermined position in the virtual space in the storage unit (Jones, the computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method 
retrieving instructions for moving the game content including a moving direction given by a player (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]); 
after retrieving the instructions for moving the game content, determining a current position of the game content relative to a geometry provided in the virtual space, and calculating a route from the current position of the game content in the virtual space to the predetermined position (Jones, the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria; thus, if the user strays from the previously provided route, an updated route is displayed to the user allowing him or her to readily see the path to his or her destination (or follow the route otherwise determined based on his or her criteria) from his or her new current location (after straying from the previously provided route) while remaining immersed in the virtual world (and without having to switch to a map mode) [0057]); 

upon determination that the route satisfies the predetermined condition, generating display data for performing display of the game content whereby the game content is moved to the predetermined position, and, after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display (Jones, the virtual world illustrated in FIG. 3 is part of a racing game, illustrating trees 302, roads 304 and 306, and so forth; the user has a first person point of view, making it appear to the user that he or she is driving a vehicle on road 304; as illustrated, the user has the choice to continue driving straight ahead along road 304, or turn right and drive along road 306. FIG. 3 illustrates a gameplay mode with a first-person point of view; alternatively, one or more objects representing the user can be displayed in the gameplay mode (e.g., one or more vehicles on road 304) [0034]; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056]). 

Regarding Claim 12 (Currently Amended):  Jones discloses a non-transitory computer-readable medium upon which a control program of a terminal apparatus including a storage unit and a display unit that displays a game content positioned in a virtual space is embodied, the control program causing the terminal apparatus to execute: 
storing information related to a predetermined position in the virtual space in the storage unit (Jones, the computer-readable storage media includes hardware such as volatile and non-
retrieving instructions for moving the game content including a moving direction given by a player (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]); 
after retrieving the instructions for moving the game content, determining a current position of the game content relative to a geometry provided in the virtual space, and calculating a route from the current position of the game content in the virtual space to the predetermined position (Jones, the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria; thus, if the user strays from the previously provided route, an updated route is displayed to the user allowing him or her to readily see the path to his or her destination (or follow the route otherwise determined based on his or her criteria) from his or her new current location (after straying from the previously provided route) while remaining immersed in the virtual world (and without having to switch to a map mode) [0057]); 

upon determination that the route satisfies the predetermined condition, generating display data for performing display of the game content whereby the game content is moved to the predetermined position, and, after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display (Jones, the virtual world illustrated in FIG. 3 is part of a racing game, illustrating trees 302, roads 304 and 306, and so forth; the user has a first person point of view, making it appear to the user that he or she is driving a vehicle on road 304; as illustrated, the user has the choice to continue driving straight ahead along road 304, or turn right and drive along road 306. FIG. 3 illustrates a gameplay mode with a first-person point of view; alternatively, one or more objects representing the user can be displayed in the gameplay mode (e.g., one or more vehicles on road 304) [0034]; upon determination that the route satisfies the predetermined condition, generating display data for performing display of the game content whereby the game content is moved to the predetermined position, and, after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display. in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of DESJARDINS et al., US 2018/0001201 A1 (hereinafter Desjardins).

Regarding Claim 2 (Currently Amended):  Jones further discloses wherein the route includes a plurality of elements of the route (Jones, the user can identify a route by identifying multiple points or destinations along the route, such as by indicating to first go to a point A, then to a point B, then to a point C, and finally to a point D; in response, navigation module 108 identifies a route that takes the user through the multiple points or destinations in the order indicated by the user [0050]).
Jones fails to explicitly disclose wherein
the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of an element of the route connected to the position of the game content is less than or equal to a predetermined angle.
In related art, Desjardins teaches wherein 
the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of an element of the route connected to the position of the game content is less than or equal to a predetermined angle (Desjardins, a criterion for two adjacent cover segments of the jagged cover path to be considered candidates for curvature may be that they are sufficiently aligned, e.g., they form an angle of less than 45 degrees, or less than 30 degrees or even less than 10 degrees or 5 degrees, for example [0063]).
Jones discloses a user input requesting a route that satisfies particular criteria (e.g., a route to one or more destinations) in a virtual world is received (Jones [Abstract]).  A route from the current location of the user in the virtual world that satisfies the criteria is determined, and an indication of this route is displayed to the user (Jones [Abstract]).  The indication of the route is displayed in a gameplay mode in which the user can immerse himself or herself in the virtual world (Jones [Abstract]).  

In an embodiment, as part of executing step 530 of the cover path computation sub-process, the processor analyzes the (potentially disjointed) concatenation of segments joined at step 520 to form the jagged cover path, and attempts to determine portions of the jagged cover path that are candidates to be curved (Desjardins [0063]).  For example, a criterion for two adjacent cover segments of the jagged cover path to be considered candidates for curvature may be that they are sufficiently aligned, e.g., they form an angle of less than 45 degrees, or less than 30 degrees or even less than 10 degrees or 5 degrees, for example (Desjardins [0063]).  Conversely, adjacent cover segments of the jagged cover path that meet (or, if extended, would meet) at a greater angle than a threshold angle will not be converted to curved portions, as from their great meeting angle it can be inferred that there is an absence of a curve in the illustrated image (Desjardins [0063]).  These are only several possible ways of selecting candidates for curvature that will occur to persons skilled in the art in view of the present teachings (Desjardins [0063]).
It would have been obvious to one of ordinary skill before the effective filing date to combine the method of determining a route from the current location of the user in the virtual world that satisfies the criteria as disclosed by Jones with the method of selecting candidates for .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Aujay, US 2015/0338875 A1 (hereinafter Aujay).

Regarding Claim 3 (Previously Presented):  Jones further discloses wherein the instructions for moving the game content include information related to an operation position (Jones, input module 102 receives user inputs from a user of system 100; user inputs can be provided in a variety of different manners, such as by pressing one or more keys of a keypad or keyboard, pressing one or more keys of a controller (e.g., remote control device, mouse, trackpad, etc.), pressing a particular portion of a touchpad or touchscreen, making a particular gesture on a touchpad or touchscreen, and/or making a particular gesture on a controller (e.g., remote control device, mouse, trackpad, etc.), and so forth; user inputs can also be provided via other physical feedback input to system 100, such as tapping any portion of a device implementing system 100, an action that can be recognized by a motion detection component (such as shaking a device implementing system 100, rotating a device implementing system 100, etc.), and so forth; user inputs can also be provided in other manners, such as via voice or other audible inputs to a microphone, via motions of hands or other body parts observed by an image capture device, and so forth [0019]).
Jones fails to explicitly disclose wherein 
the processor is configured not to calculate the route when the information related to the operation position is within a predetermined range.
In related art, Aujay teaches wherein 
the processor is configured not to calculate the route when the information related to the operation position is within a predetermined range (Aujay, FIG. 8 illustrates a dead zone of a 
Jones discloses a user input requesting a route that satisfies particular criteria (e.g., a route to one or more destinations) in a virtual world is received (Jones [Abstract]).  A route from the current location of the user in the virtual world that satisfies the criteria is determined, and an indication of this route is displayed to the user (Jones [Abstract]).  The indication of the route is displayed in a gameplay mode in which the user can immerse himself or herself in the virtual world (Jones [Abstract]).  Jones discloses wherein input/output interfaces are representative of functionality to allow a user to enter commands and information to computing device, and also allow information to be presented to the user and/or other components or devices using various input/output devices (Jones [0075]).  Examples of input devices include a keyboard, a cursor control device (e.g., a mouse), a microphone (e.g., for voice inputs), a scanner, touch functionality (e.g., capacitive or other sensors that are configured to detect physical touch), a camera (e.g., which may employ visible or non-visible wavelengths such as infrared frequencies to detect movement that does not involve touch as gestures), and so forth (Jones [0075]). 
Joysticks are common user inputs.  Aujay teaches a control system with a graspable mobile control element, including:  means of determining the values of components of the gravity vector along at least one axis of a moving reference frame tied to the mobile element, including a motion sensor assembly including an accelerometer with at least one axis for measurements and a gyroscope with at least one measurement axis, by fusion of measurements delivered by the accelerometer and the gyroscope; processing means suitable for converting, by direct application of a gain, said components into output signals corresponding to those of a joystick equivalent provided with at least one control element with a physical stop (Aujay [Abstract]).  Aujay further discloses wherein a mechanical joystick has a 
It would have been obvious to one of ordinary skill before the effective filing date to combine the method of using an input device as disclosed by Jones with the control system that simulates a joystick as taught by Aujay to allow for the use of a dead zone to simulate a joystick and an area of unwanted movement.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of KIM et al., US 2014/0320446 A1 (hereinafter Kim).

Regarding Claim 7 (Previously Presented):  Jones further discloses an operating unit configured to detect a touch by the player (Jones, input module 102 receives user inputs from a user of system 100; user inputs can be provided in a variety of different manners, such as by pressing one or more keys of a keypad or keyboard, pressing one or more keys of a controller (e.g., remote control device, mouse, trackpad, etc.), pressing a particular portion of a touchpad or touchscreen, making a particular gesture on a touchpad or touchscreen, and/or making a particular gesture on a controller (e.g., remote control device, mouse, trackpad, etc.), and so forth [0019]).
Jones fails to explicitly disclose
wherein the processor is configured to retrieve a touch position at which the player touches the operating unit at predetermined time intervals, and
the moving direction is a direction between a penultimate touch position in a sequence retrieved by the processor and a final touch position occurring at a final part of the sequence.
In related art, Kim teaches

the moving direction is a direction between a penultimate touch position in a sequence retrieved by the processor and a final touch position occurring at a final part of the sequence (Kim, sequentially driving at least two blocks, into which a plurality of gate lines on a display panel are grouped, in a primary time interval using a gate driver; repeatedly applying data signals to a plurality of data lines on the display panel every primary time interval using a data driver; storing the data signals opposite to pixels on the last gate line within a respective block as in-set signals every primary time interval; sensing a touch position on the display panel every secondary time interval between the primary time intervals; and supplying the data lines with the stored in-set signals every tertiary time interval between a preceding secondary time interval and a succeeding primary time interval [0029]).
Jones discloses a user input requesting a route that satisfies particular criteria (e.g., a route to one or more destinations) in a virtual world is received (Jones [Abstract]).  A route from the current location of the user in the virtual world that satisfies the criteria is determined, and an indication of this route is displayed to the user (Jones [Abstract]).  The indication of the route is displayed in a gameplay mode in which the user can immerse himself or herself in the virtual world (Jones [Abstract]).  Jones discloses wherein input/output interfaces are representative of functionality to allow a user to enter commands and information to computing device, and also allow information to be presented to the user and/or other components or devices using various input/output devices (Jones [0075]).  Examples of input devices include … touch functionality (e.g., capacitive or other sensors that are configured to detect physical touch) (Jones [0075]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of using an input device that detects physical touch as disclosed by Jones with the method of detecting touch positions over time intervals as taught by Kim since the output of the detection would have provided predictable results. 

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC 102, applicant states:
The present claims provide a configuration whereby the apparatus:
(1) retrieves instructions for moving the game content (“retrieve instructions for moving the game content including a moving direction given by a player’);
(2) then determines the current position of the game content (“after retrieving the instructions for moving the game content, determine a current position of the game content relative to a geometry provided in the virtual space’);

(4) then, based on the calculated route (i.e. necessarily after the other steps), determine whether the calculated route satisfies a predetermined condition related to the moving direction (“determine whether or not the calculated route [determined in step (3)] satisfies a predetermined condition related to the moving direction’).
Applicant summarizes Jones as follows:
Looking at the Jones reference, Jones provides a system for “destination routing in a virtual world.” In this system, it is contemplated for a user to provide a user input requesting a route that satisfies particular criteria in the virtual world, such as a route to one or more destinations in the virtual world. This might be a racing game (e.g., car racing, boat racing, spaceship racing, etc.), or might alternatively be an adventure game allowing a user to roam around a virtual world, a combat game, a strategy game, and so forth.
As provided in paragraph [0038] of the reference, it may be contemplated for a user to specify, in the game, with a user input, a route that satisfies particular criteria including one or more destination locations. The system may then provide the user with a path to follow along a route (e.g., to his or her desired location) that does not require that the user break his or her focus on or immersion in the virtual world in order to consult a map to determine the path to take to follow the route. Identification of the route might be based on, for example, a travel time, a distance, whether the user has been to that area before, and so forth. An example of a route overlay that may be provided by the system is shown in Figure 7 of the Jones reference, reproduced below.

    PNG
    media_image1.png
    347
    408
    media_image1.png
    Greyscale

Above: Figure 7 of the Jones reference, showing an example route overlay.

In Jones, the navigational route provided to the user may be automatically updated in order to take into account the position that the user has navigated to. As described in paragraph [0044] of the reference, if the user navigates along a route, the route will effectively be shortened in order to update the route based on the user’s new position, and if the user deviates from the route, it will be recalculated to take into account the user’s new position.  (Response [pp. 7-9]).  
Applicant argues “[n]o interpretation of Jones (whether based on the cited paragraph [0038] or otherwise) appears to provide these steps in the required order” (Response [p. 10]).  The examiner disagrees.
Using applicant’s own words, “Jones provides a system for ‘destination routing in a virtual world’” (Response [p. 7]).  Jones allows “a user to provide a user input requesting a route that satisfies particular criteria in the virtual world” (Response [p. 8]).  “[I]n these virtual worlds of Jones, the user has the freedom to navigate, having a choice of directions that the user can move in order to get to a particular destination” (Response [p. 8]).  “In Jones, the navigational route provided to the user may be automatically updated in order to take into account the position that the user has navigated to” (Response [p. 9]).  “[I]f the user navigates along a route, the route will effectively be shortened in order to update the route based on the user’s new position, and if the user deviates from the route, it will be recalculated to take into account the user’s new position” (Response [p. 9]).  
Thus, a user inputs a destination, begins driving.  The computer continually updates the user’s position and the recommended route.  If the user deviates, the route is recalculated to take into account the user’s new position.  While the user is free to follow the suggested route, he is not required to.  As the user plays the game, the game continually updates the indication of the route on the screen.  If the user follows the route, the updates will show his continued 
Applicant states “[t]he language of the claims means that Jones has to have already established the route at a previous step, and the destination (or destinations) that each route has in Jones does not change, so a separate step of determining that the route goes where Jones already knows the route goes would be purely duplicative and unnecessary” (Jones [p. 10]).  The examiner disagrees.  
In Jones, “the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user. If the user follows the route, then the route remains the same and the indication is updated to reflect a current location along the path based on the current location of the user in the virtual world” (Jones [0057]).  The virtual world system in Jones supports a gameplay mode in which the user interacts with the virtual world (Jones [0033]).  This interaction can include various different functionality based on the particular game, such as travelling in a car or other vehicle throughout the virtual world, walking or flying around the virtual world, interacting with other users (e.g., racing against other users, fighting against other users, working with other users to achieve a goal) also playing the game (e.g., in an online or multi-player game), interacting with characters controlled by the game (e.g., racing against a vehicle controlled by the game, fighting against a character controlled by the game, working with characters controlled by the game to achieve a goal), and so forth (Jones [0033]).  The inclusion of variables in a virtual world is similar to driving in the real world.  Anyone who drives regularly and uses a GPS to get directions has surely heard “Recalculating route” when driving conditions change.  Car accidents, road maintenance, high traffic can all affect driving in the real world.  In a game where users interact with each other, conditions also change.  Thus, updating the route along the entirety of the route is not duplicative and unnecessary.  In fact, one of ordinary skill in the art would easily understand that updating the route makes the game more real.  


Applicant also states “that Jones does not appear to provide a system which “controls display of the game content such that the game content moves to the predetermined position along the route when it is determined that the route satisfies the predetermined condition” (Response [p. 12]).  The examiner disagrees.
The racing game is displayed on a screen to display the current location of the user.  If the route is determined to satisfy the predetermined condition, then the route continues to be displayed on the screen in response to user inputs.  It appears that applicant may be suggesting that the vehicle should move without input from the user, however the examiner does not read the claims to require this (nor has the examiner considered this possibility).  The examiner maintains that Jones reads on the limitation as recited above.

With respect to the rejections under 35 USC 103, applicant states that “Aujay would appear to specifically teach away from any configuration whereby ‘the instructions for moving the game content include information related to an operation position’ and, simultaneously, ‘the processor is configured not to calculate the route when the information related to the operation position is within a predetermined range’” (Response [p. 15]).  The examiner disagrees with applicant’s interpretation.
One of ordinary skill in the art is familiar with the functioning of a joystick.  A joystick sends signals regarding the position of the joystick.  Because a joystick may not return exactly to its zero position, it is possible to set a dead zone in which the joystick will register the position as zero despite not actually being at zero.  Aujay teaches a dead zone of a mechanical joystick; the gray circle in the middle represents the dead zone in which the joystick movements are not transmitted as output (Aujay [0066]).  For emulating this case, a threshold angle is defined 
The virtual world system in Jones includes an input module (Jones [0018]).  When implemented in software or firmware, a module includes one or more instructions that are executed by one or more processors or controllers of one or more devices implementing system (Jones [0018]).  If no output is received from the joystick, then the processor does not calculate the route since no input is received.  
The examiner maintains the rejection as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715